United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                             ___________

                             No. 97-1868
                             ___________

Valerie Townes,              *
                             *
         Appellant,          *
                             *
Appeal from the United States
    v.                       *
District Court for the
                             *
Eastern District of Missouri.
Platke & Berkowitz,          *
                             *
[UNPUBLISHED]
         Appellee.           *
                       ___________

                                     Submitted: October 1, 1997
                                             Filed: October 10,
1997
                             ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.

    Valerie Townes brought this employment discrimination
action against Platke & Berkowitz. The district court1
dismissed her complaint on the ground that Platke &
Berkowitz was not an “employer” for purposes of Title
VII. See 42 U.S.C. § 2000e(b). Townes appeals. After
careful review of the record, we affirm for the reasons
stated in the district court&s order dated December 3,
1996. See 8th Cir. R. 47B.

       1
       The HONORABLE DONALD J. STOHR, United States District Judge for the
Eastern District of Missouri.
-2-
A true copy.

      Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-